Citation Nr: 0615668	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  03-04 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's mother




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1976 to 
October 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an October 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran died in August 2002, at age 46, due to 
multilobular necrotizing pneumonia.  The appellant, the 
veteran's son, was a 19-year old full-time university student 
at the time this claim was filed.

2.  At the time of his death, service connection was in 
effect for schizophrenia, which was evaluated as 100 percent 
disabling; service connection had also been 
established for nonunion fracture, carponavicular bones of 
the right and left wrists with a noncompensable rating for 
each wrist.

3.  There is no competent evidence showing that any service-
connected disability or incident of service was the primary 
or a contributory cause of the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters dated in October 2002 and September 2003 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the September 2003 
letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he 
was provided adequate notice, and the claim was readjudicated 
and an additional supplemental statement of the case (SSOC) 
was provided to the appellant in September 2005.  
 
The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2003 letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II).   

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and private treatment records have been obtained, to 
the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service connection for the cause of the veteran's 
death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability due to 
disease or injury incurred in or aggravated by active 
service, or which was proximately due to or the result of a 
service-connected condition, was either a principal or 
contributory cause of death. 38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singularly or 
jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).

In this case, the veteran died in August 2002.  The death 
certificate listed the cause of death as multilobular 
necrotizing pneumonia.  An August 2002 discharge summary 
shows that the veteran was seen in the emergency room with 
poorly-controlled diabetes mellitus and a two week history of 
worsening shortness of breath, cough productive with yellow 
sputum, and chills.  He was transferred to the MICU where he 
was intubated and placed on mechanical ventilation.  He was 
treated for community-acquired pneumonia.  A chest x-ray 
showed bilateral infiltrates and enlargement of the lung 
bullous lesions.  He also had pleural effusion and 
hepatomegaly.  The veteran's bilateral infiltrates present on 
admission worsened, and he developed hypotension requiring 
vasopressor support.  The veteran needed paralysis and heavy 
sedation to decrease work of breathing and improve 
oxygenation.  After several days, his oxygenation improved, 
and he was weaned off vasopressors.  Almost two weeks later, 
during his hospitalization, the veteran coded and efforts 
were made to resuscitate him.  However, after 30 minutes, his 
mother changed his code status to DNR; and he expired.  

The autopsy report stated, "Cavitary lung abscesses, 
bilateral, up to 7.0 cm in diameter.  Lymphadenopathy, 
paratracheal, subcarinal.  Coronary atherosclerosis, moderate 
with up to 25% occlusion."

At the time of his death, the veteran was service-connected 
disabilities for schizophrenia, paranoid type, competent, 
rated as 100 percent disabling effective from March 21, 1994 
and nonunion fracture, carponavicular bones, right and left 
wrists, both rated as non-compensably disabling effective 
from October 4, 1980.  
During the veteran's lifetime, service connection had not 
been established for any type of respiratory condition.  

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of pneumonia is factually shown during 
service.  The Board concludes it was not.  

The Board cannot conclude a "chronic" condition was 
incurred during service.  While the veteran was diagnosed 
with an upper respiratory infection in February 1977, an 
acute respiratory disease in April 1977, and sought treatment 
for a productive cough in October 1977, on the clinical 
examination in June 1979, the veteran's lungs and chest were 
evaluated as normal and chest x-rays were normal.     
Therefore, the instances of treatment during service for 
respiratory problems must have been acute and transitory 
conditions, since no further problems are reported until many 
years after service.  The Board notes that the service 
medical records indicate that the veteran reported having 
pneumonia in 1976.  However, as the veteran entered service 
on December 27, 1976, on the clinical examination for 
entrance in December 1976, the veteran's lungs and chest were 
evaluated as normal, and there are no service medical records 
indicating a diagnosis of pneumonia, the Board finds that the 
veteran must have had pneumonia which resolved prior to his 
entering service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
lack of any relevant history reported between 1980 and 2002, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly died from pneumonia.  However, there is no competent 
medical evidence of record which links the veteran's fatal 
pneumonia to his military service.  

The appellant argues that the veteran's schizophrenia 
contributed to his death.  In his October 2002 VA Form 21-
4138, Statement in Support of Claim, and the January 2003 VA 
Form 9, Appeal to Board of Veterans' Appeals, the appellant 
contends that the service-connected schizophrenia indirectly 
contributed to the veteran's death because he was unable to 
shield himself from the elements and contracted pneumonia as 
a consequence.  The Board notes that the appellant referenced 
a medical opinion, attached to both the October 2002 VA Form 
21-4138 and the January 2003 VA Form 9, that he stated would 
substantiate his claim.  However, such medical opinion is not 
of record.  In fact, a memorandum dated in November 2002 from 
the appellant's representative notes two attachments, VA 
Forms 21-22, Appointment of Veterans Service Oranization as 
Claimant's Representative, and 21-4138, Statement in Support 
of Claim; but doesn't reference a medical opinion.     

The appellant stated on his VA Form 9 that over the years 
after the veteran's return from service, the veteran's 
psychiatric problem became worse - for years he had 
disappeared and lived on the streets and in homeless shelters 
and had been brought into the emergency room several times 
for eating out of garbage cans.  The appellant stated that 
the veteran's mind slowly deteriorated causing him to be 
unable to care for himself and leading to his death.  

An April 2003 VA physician's opinion noted that the claims 
file had been thoroughly reviewed and concluded that the 
necrotizing extensive pneumonia with sepsis was not related 
to the service-connected schizophrenia.  The VA physician 
noted that the veteran contracted community acquired 
pneumonia - common in the general population.  In addition, 
the physician noted that during the hospitalization, it was 
suspected that the veteran may have some underlying systemic 
disease and that he came to the VA for admission already in 
poor condition being gravely ill for 14 days at home.

The VA physician noted that according to a June 2002 VA 
psychiatric treatment record, the veteran lived with his 
mother and brother; he was divorced; his occupation was that 
of a sheet rock worker "off and on", his leisure activity 
was playing basketball, pool, and drawing, he attended church 
once a month, he had family and community support, and his 
mother handled his finances.   

The physician noted that the veteran followed up for 
schizophrenia at VAMC with sporadic treatment compliance and 
that according to repeat psychiatric notes, there was no 
indication that the veteran had been living on the street, 
being homeless, or eating from garbage cans.  The physician 
noted that the veteran had sufficient resources to maintain a 
reasonable life standard.  

With respect to the contention that the veteran lived on the 
streets and ate out of garbage cans, VA treatment records 
note that the veteran's brother said that the veteran walked 
the street a lot and went through garbage cans.  However, the 
Board notes that there is a difference between "walking the 
street" and "going through garbage cans" as reported in 
the VA treatment records and "living on the street" and 
"eating from garbage cans" as reported by the veteran's 
son.  
  
The Board acknowledges the appellant's argument that although 
the pneumonia was the primary cause of death, the veteran's 
lack of personal care and hygiene created an atmosphere in 
which the primary cause, pneumonia, actually became the 
proximate cause of the veteran's demise.  However, the 
appellant has not submitted competent medical evidence which 
in any way links the veteran's schizophrenia to his death.  

The appellant has submitted medical internet articles 
regarding memory disorders in schizophrenia; the gender 
differences in the relationship of homelessness in 
schizophrenia to symptom severity, risk behaviors, and 
prognostic features; the prevalence of and risk factors for 
homelessness among patients treated for serious mental 
illnesses in a large public mental health system; self-
awareness of cognitive functioning in schizophrenia; 
cognitive predictors of medication adherence among middle-
aged and older outpatients with schizophrenia; which note 
that nonadherence to prescribed antipsychotic medications 
place patients with schizophrenia at a greatly increased risk 
of illness exacerbation and rehospitalization.  While these 
articles provided by the appellant are somewhat supportive of 
his claim, the Board finds that such generic texts, which do 
not address the facts in this particular veteran's own case, 
and with a sufficient degree of medical certainty, do not 
amount to competent medical evidence of causality. Sacks v. 
West, 11 Vet. App. 314 (1998).  Therefore, the Board assigns 
more weight to the objective medical evidence of record as 
outlined above.   

As the preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. 5107(b) (West 2003); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


